Citation Nr: 9932194	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-15 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
postoperative hernia scar.

2.  Entitlement to service connection for right testicle pain 
as secondary to prior surgical repair of a hernia.

3.  Entitlement to a compensable evaluation for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from September 1959 to 
September 1962.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from November 1997, and June 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire.

The Board notes that in December 1998, the veteran submitted 
additional evidence to support his claim.  VA regulations 
provide that any pertinent evidence submitted by the 
appellant or representative which is accepted by the Board, 
under the provisions of this section, as well as any such 
evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(1999).  After reviewing the foregoing evidence, however, the 
Board finds that the additional submission is not pertinent.  
The documents consist of billing statements dated from August 
1985 to August 1990.  The Board notes that, with the 
exception of an August 1985 billing statement, duplicate 
copies of these documents were previously of record for 
consideration by the RO.  With regard to the August 1985 
invoice, it apparently relates to "major joint aspiration or 
injection," treatment unrelated to the disabilities 
currently on appeal.  Accordingly, the Board finds no basis 
to return the matter to the RO under the provisions of 
Section 20.1304. 


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a postoperative hernia scar was denied by an RO rating 
decision in September 1962; no timely appeal therefrom was 
filed.

2.  Evidence received since the final, September 1962 rating 
decision includes medical evidence not previously considered 
which bears directly and substantially on the specific matter 
under consideration regarding the issue of service connection 
for a postoperative hernia scar and must be considered in 
order to fairly decide the veteran's claim.

3.  The claim of entitlement to service connection for a 
postoperative hernia scar is not plausible, as competent 
medical evidence of record does not demonstrate the presence 
of a current disability.

4.  The veteran's right testicle pain is claimed to be due to 
a disability which is not service-connected.

5.  The veteran's chronic prostatitis is manifested by slight 
urine leakage.


CONCLUSION OF LAW

1.  The September 1962 rating decision denying the claim of 
entitlement to service connection for a postoperative hernia 
scar is final.  38 U.S.C.A. § 4005(b) (West 1958) (now 
38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. § 3.104(a) (1959) 
(now 38 C.F.R. § 20.1103 (1999)).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a 
postoperative hernia scar.  38 U.S.C.A. §§ 5107, 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a postoperative hernia 
scar.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for right 
testicle pain as secondary to prior surgical repair of a 
hernia, claimed to be the result of a service-connected 
disease or injury, lacks legal merit.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1999); Sabonis v. Brown, 6 
Vet. App. 426 (1996).
 
5.  The criteria for a compensable rating for prostatitis 
have not been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.115a, 4.115b, Code 7527 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A September 1959 enlistment examination report notes a six-
inch scar from a herniorrhaphy in the right lower quadrant.  
The veteran gave a history of surgery for hernia repair 
during an Airborne examination the following month, and a 
clinical evaluation of the skin revealed a right hernia scar.  

A September 1960 hospital summary notes that the veteran was 
admitted for treatment for hematuria.  The veteran reported 
experiencing sharp pain below the right testicle while 
bowling, and indicated that he passed gross blood in his 
urine one hour prior to his admission.  He reported 
undergoing a right inguinal herniorrhaphy in 1958, and denied 
a history of hematuria.  The veteran was admitted for 
observation, and the hematuria gradually cleared.  On 
discharge, no symptoms referable to his urinary tract were 
noted.  The discharge diagnosis was transient hematuria, 
cause undetermined, perhaps related to exertion accompanied 
by intravenous push.  

An October 1960 follow-up treatment record notes that the 
veteran was feeling well, and experienced no further urinary 
difficulties.  A retrograde urogram was recommended.

A hospital report dated later that month notes complaints of 
pain in the area where the right inguinal herniorrhaphy was 
performed in 1958.  The veteran reported frequent urination, 
but experienced no dysuria, nocturia or urgency.  A physical 
examination on admission was normal.  A cystoscopy and 
bilateral retrograde pylegrams revealed an edematous, 
coarsely grandular, and fiery red prostatic bed, which bled 
very easily on touching.  The trigone was also noted to be 
engorged.  Following the cystoscopy, the veteran voided 
spontaneously with some hematuria, but otherwise had no 
complaints.  The discharge diagnosis was acute prostatitis.

In October 1961, the veteran reported that the scar from the 
1958 right inguinal herniorrhaphy was painful, and indicated 
that his "whole side [wa]s sore."  A recurrent, small right 
inguinal hernia was diagnosed.   

The veteran was hospitalized the following week for an 
elective exploration of the right inguinal herniorrhaphy 
site.  The hospital report notes that the right herniorrhaphy 
was performed in January 1959, and the veteran was 
asymptomatic until October 1961.  He currently experienced 
pain at the site of the herniorrhaphy, especially with 
lifting and bending.  While a "bulge" was noted the 
previous week, no actual thrust or descension was found.  
Physical examination revealed a right inguinal hernia 
incision with a central palpable deformity, suggestive of 
entrapped fat or foreign body granuloma.  No mobility was 
present, and there was no thrust with cough.  The area was 
noted to be "slightly tender to palpation only."  The 
external ring was closed, and no femoral defect was noted.  A 
large hematoma was subsequently evacuated.  The final 
assessment was foreign body granuloma, right inguinal 
herniorrhaphy incision, treated and cured.

The veteran gave a four-day history of urinating blood in a 
December 1961.  He was hospitalized for observation and 
treated for hematuria.  The discharge diagnosis was chronic 
prostatitis, non-gonococcic, due to lactobacillus, treated 
and improved.

A July 1962 separation examination report is negative for 
complaints or findings related to the testicles, and a 
clinical evaluation of the genitourinary system was normal.  
A hernia scar in the right inferior region was noted.

A September 1962 urology consultation report notes an episode 
of prostatitis in October 1960, which had not recurred since 
that time.  The record reports complaints of persistent, non-
radiating left flank pain.  A physical examination was 
normal, and an intravenous push was negative. 

The veteran filed a claim of entitlement to service 
connection for various disabilities, including prostatitis 
and a postoperative hernia scar, in September 1962.  Later 
that month, a rating decision granted service connection for 
chronic prostatitis, and assigned a 20 percent evaluation.  
In addition, the RO denied service connection for a 
postoperative hernia scar.  The veteran was informed of, but 
voiced no disagreement with, that decision.  That decision 
became final.

On VA urological examination in October 1963, the veteran 
related that he had been relatively asymptomatic since his 
discharge from service.  He reported normal diurnal and 
nocturnal frequency, and denied recurrence of hematuria.  
There was no evidence of urethral discharge.  A physical 
examination was normal.  The prostate was soft, not enlarged, 
and nontender.  Prostatic secretion was obtained after 
adequate massage.  The physician concluded that "[i]t would 
be extremely hard...to make a diagnosis of chronic prostatitis 
except for his past history."

Consequently, a December 1963 rating decision reduced the 
evaluation assigned for the veteran's service-connected 
chronic prostatitis from 20 percent to 0 percent.  This 
noncompensable evaluation was continued by the RO in December 
1974.

Private medical records show treatment for various 
disabilities from March 1988 to December 1996.  A June 1993 
record notes complaints of right testicle pain.  A physical 
examination of the groin was normal, and no mass was noted in 
the right testicle.  A follow-up treatment record dated the 
following month indicates that the veteran's right testicle 
was "still quite sensitive."  A physical examination 
revealed that the "testicle is still ok."

An April 1996 report from Dr. Hevern notes complaints of pain 
right below the ribs in the flank region that radiates down 
to the right sacroiliac joint into his right testicle.  The 
veteran reported that the right testicle pain was the most 
problematic symptom.  He had undergone "injections to his 
back," as well as manipulation and physical therapy.  In 
addition, he was treating the pain with Flexeril, and non-
steriodal anti-inflammatories.

The veteran sought treatment for ongoing back pain later that 
month.  He reported "a funny set of back pains," which 
started below the costochondral area and radiated down his 
sacroiliac joint and into his right testicle.  Physical 
examination revealed no masses in the testicle.  Chronic back 
pain, probable soft tissue in nature, was diagnosed.  

A June 1996 record notes follow-up treatment for "this funny 
numbness from his back into his right groin and right 
testicle." 

A September 1996 report from Dr. Nagel relates that the 
veteran's "problem" began with several work-related back 
injuries in the 1980s.  While the veteran initially sought 
treatment for "management of his back problems," he 
currently experienced left hip pain radiating up into his 
back and down the right side.  In addition, he experienced 
right testicular tightness.  The veteran effectively treated 
his right testicle pain with Flexeril.  The diagnostic 
impression was chronic left hindquarter pain dating back many 
years, probably caused originally by a back injury or sacro-
iliac injury with development of a reactive myofascial pain 
syndrome.  

The following month, the veteran complained of left hip pain, 
and ongoing right back pain that radiated into the right 
groin.  The diagnostic assessment was ligamentous strain and 
low back spasm.

In a January 1997 report, Dr. Ata stated that he treated the 
veteran for deep tenderness and pain in the left lower 
quadrant.  The physician related that an examination of the 
abdominal wall failed to reveal a hernia.  He opined, 
however, that the possibility of a spigelian hernia on the 
left side was "quite high."

The veteran sought to reopen his claim for service connection 
for a postoperative hernia scar in May 1997.  He submitted 
copies of his service medical records in support of his 
claim.

In August 1997, the veteran filed a claim of entitlement to 
service connection for right testicle pain as secondary to 
prior surgical repair of a hernia.

In a November 1997 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a postoperative 
hernia scar, and denied service connection for right testicle 
pain as secondary to prior surgical repair of a hernia.

A January 1998 VA outpatient treatment record indicates that 
the veteran experienced pain in the right testicle after 
shoveling snow.  In addition, he reported a burning sensation 
around the old hernia repair site.  The testicular pain 
reportedly resolved with rest.  A physical examination 
revealed tenderness of the right testicle and epididymis.  No 
inguinal hernia was noted.  Epididymitis was diagnosed.

The following month, the veteran filed a claim of entitlement 
to a compensable evaluation for his service-connected 
prostatitis.

On VA examination in June 1998, the veteran reported 
undergoing an  operation after developing a hernia in the 
right groin during service.  He denied a history of prostate 
surgery or venereal disease.  While he reported "a little 
dribbling of urine," he experienced no trouble starting and 
stopping urination, and denied incontinence.  The veteran 
indicated that his right testicle seemed to "ride high" in 
the scrotum.  He stated that while he previously experienced 
pain in the testicle with sexual intercourse, he had been 
celibate for approximately 15 years.  

A physical examination revealed a right inguinal hernia scar 
in the right lower quadrant, which was eight inches long and 
approximately 1/2 inch wide.  The scar was well healed, non-
tender and non-adherent.  No weaknesses were detected.  The 
prostate was mildly enlarged, and slightly tender.  It was 
smooth with no areas of local firmness.  An examination of 
the scrotum was normal.  The examiner explained that the 
right testicle is usually higher than the left, and noted 
that the veteran's right testicle was in normal position.  
The cords for the testicles were normal to palpation and 
inspection.  The testicles were non-tender on palpation, and 
were normal in size.  

The pertinent diagnoses were status post right inguinal 
hernia repair with no recurrence, and mild prostatitis.  The 
examiner noted that a hernia surgery was performed in service 
after the veteran developed a right inguinal hernia.  He 
explained that the external ring of the surgery did not 
compress the cords from the testicles up, and there was no 
recurrence of the hernia to put any pressure on the nerves 
coming down the inguinal canal.  The physician concluded that 
there was no relationship between the right inguinal hernia 
repair and the veteran's current prostatitis.

Based on this evidence, a June 1998 rating decision continued 
the noncompensable evaluation of the veteran's service-
connected chronic prostatitis.  

The veteran filed a notice of disagreement (NOD) with the 
November 1997 and June 1998 rating decisions in July 1998.  
In the NOD, the veteran indicated that as a result of his 
service-connected prostatitis, he awakens every morning 
between 2 A.M. and 4 A.M. to urinate.  He submitted a 
substantive appeal (Form 9) the following month, perfecting 
his appeal.

Analysis

I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to
service connection for a postoperative 
hernia scar

As indicated above, service connection for a postoperative 
hernia scar was denied by a September 1962 RO rating 
decision.  The veteran was notified of that decision and his 
appeal rights but voiced no timely disagreement therewith.  
See 38 U.S.C.A. § 4005(b) (now 38 U.S.C.A. § 7105 (West 
1991)); 38 C.F.R. § 3.104(a)(now 38 C.F.R. § 20.1103 (1999)).  
Accordingly, the September 1962 rating decision denying 
service connection for a postoperative hernia scar became 
final and is not subject to revision on the same factual 
basis, but may be reopened on the submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans v. Brown, 9 Vet. App. 273 
(1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. 203 (1999).  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Since the RO decision in September 1962, numerous pieces of 
evidence have been submitted or otherwise associated with the 
claims file.  Much of this evidence is new in that it has not 
been previously considered in connection with this claim.  
The new evidence includes a January 1998 VA outpatient record 
reflecting treatment for a burning sensation around the old 
hernia repair site.  In addition, a June 1998 VA examination 
report notes that the veteran underwent "hernia surgery" 
after developing a right inguinal hernia in service.  The 
pertinent diagnosis was status post right inguinal hernia 
repair.  The Board notes that at the stage of determining 
whether evidence is new and material, the crediblity of the 
evidence submitted must be presumed.  It appears highly 
likely that the veteran's recollection that he had a "hernia 
repair" in service is mistaken.  Although a hernia was 
suspected at one point, the actual surgery disclosed no 
hernia but a hematoma that was cured by surgical repair.  
Nonetheless, the June 1998 VA medical provider arguably 
"enhanced" the history with a diagnosis of status post 
hernia repair, apparently linking a hernia repair with 
service. 

To the extent that the June 1998 VA examination report 
suggests a relationship between the "hernia surgery" during 
service and the veteran's postoperative hernia scar, the 
Board believes that the new evidence is sufficient to create 
"a more complete picture of the circumstances" surrounding 
the origins of the disability for which service connection is 
claimed, and that this evidence must be considered in order 
to fairly decide the merits of the veteran's claim.  It is 
noted that the newly submitted evidence also includes a copy 
of the veteran's service medical records (SMRs), and private 
medical records dated from March 1988 to December 1996.  As 
the SMRs were previously of record, and the information 
contained in the newly submitted private medical records was 
of record at the time of the September 1962 RO decision, the 
Board finds that it is cumulative and not new.  Moreover, the 
Board does not find that this evidence contributes to a more 
complete picture of the origins of the postoperative hernia 
scar and thus it is not material.  

Given the nature of the veteran's claim, the Board will 
proceed initially on the premise that there is new and 
material evidence sufficient to reopen the claim of service 
connection for a postoperative hernia scar.  In view of the 
foregoing, the Board will review the claim de novo.    

Service connection for a postoperative hernia scar

In light of Elkins, supra. the Board must next address 
whether the claim is well grounded.  The Court has provided 
the Board with a series of important cases on what 
constitutes a "well-grounded claim."  The Court has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied.  First, there 
must be competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of an occurrence 
or aggravation of a disease or injury incurred in service 
(lay or medical evidence).  Third, there must be a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Court has further held that the 
second and third elements of a well-grounded claim for 
service connection can also be satisfied under 38 C.F.R. 
§ 3.303(b) (1999) by (a) evidence that a condition was 
"noted" during service or an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gobber, 10 Vet. App. 488, 495-97 (1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

In Chelte v. Brown, 10 Vet. App. 268, 271-272 (1997), the 
Court applied Caluza's analysis of well groundedness to a 
claim of entitlement to service connection for a scar that 
was a product of a remedial hernia repair in service.  The 
Court stated, in finding the appellant's claim of entitlement 
to service connection not to be well-grounded, that 
"[c]ounsel [for the veteran] argued alternatively that 
evidence of a current disability [a scar] is not required 
because the veteran's condition is chronic ... .  [E]ven if 
the appellant's scar could be considered "chronic," a scar 
is not compensable unless the veteran experiences some 
complications with the scar; the current state of the record 
does not document any such complications."  Id.

While the examiner who performed the June 1998 VA examination 
indicated that the veteran underwent a right inguinal hernia 
repair during service, and noted an 8 inch x 1/2 inch 
postoperative hernia scar, the record is devoid of evidence 
that the veteran's scar causes an impairment of earnings 
capacity.  In fact, the June 1998 VA examination report 
specifically notes that the scar was well-healed, non-tender 
and non-adherent.  Therefore, even assuming arguendo that the 
subject scar is a residual of in-service surgery, rather than 
the pre-service herniorrhaphy, the record is devoid of 
competent medical evidence establishing the existence of a 
disability, or complications with the scar.  As a disability 
is not currently demonstrated, the claim is not well grounded 
and must be denied.  Caluza, 7 Vet. App. at 506; See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).

II.  Entitlement to service connection for 
right testicle pain as secondary to 
prior surgical repair of a hernia

In order to be entitled to service connection for a disease 
or disability on a secondary basis, the evidence must show 
that the claimed disease or disability was proximately due to 
or the result of a service-connected disease or injury.  38 
U.S.C.A. § 3.310(a) (West 1991).

The veteran claims that his right testicle pain is secondary 
to prior surgical repair of a hernia.  As noted above, 
service connection is not warranted for a postoperative 
hernia scar.  Consequently, service connection for right 
testicle pain is not possible on a secondary basis.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).

The Board finds that the veteran's claim of entitlement to 
service connection for right testicle pain as secondary to 
prior surgical repair of a hernia must fail because there is 
no legal basis to grant secondary service connection for a 
disorder that is causally related to another disorder which 
is itself not service-connected.  Thus, as a matter of law 
the claim lacks merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The Board notes that the veteran's claim of entitlement to 
service connection for right testicle pain would fail on a 
direct basis.  As stated above, the veteran is not competent 
to provide a medical diagnosis or an opinion regarding 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, his lay evidentiary assertions cannot 
establish two of the three basic elements of a well-grounded 
claim for service connection:  current disability, or a nexus 
between a current disability and an injury or disease in 
service.  While the record in this case shows post-service 
complaints of right testicle pain, the record is devoid of 
competent medical evidence establishing a nexus between a 
chronic underlying disorder causing these episodes of pain 
and service.  In fact, private medical records relate the 
veteran's right testicular pain to several work-related back 
injuries during the 1980s.  

In this case, the only evidence of record before the Board 
specifically linking the veteran's right testicle pain to 
service consists of the veteran's own contentions.  Such 
evidence is insufficient to well ground the claim because he 
is not shown to be competent to offer evidence requiring 
medical experience and specialized medical knowledge and 
skill.  Grottveit, 5 Vet. App. at 93.  Although he is 
competent to state the nature of symptoms which he personally 
observes, including right testicle pain, see Cartright, 2 
Vet. App. 24, he is not competent to provide a medical 
diagnosis of a chronic disorder causing the testicle pain or 
to relate this disorder to active service.

As the veteran's right testicle pain first became manifest 
many years after his separation from service, and there has 
been no competent medical evidence presented to establish a 
nexus between a chronic underlying disorder and service, the 
Board must conclude that the veteran's claim of entitlement 
to service connection for right testicle pain is not well-
grounded.  Caluza, 7 Vet. App. at 506; See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

III.  Entitlement to a compensable evaluation for prostatitis

The Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required in order to comply with 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1991); Proscelle 
v. Derwinski, 2 Vet. App. 269 (1992).  Where, as in this 
case, entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has assigned a noncompensable evaluation for 
prostatitis in accordance with the criteria set forth in the 
VA Schedule for Rating Disabilities, 38 C.F.R. § 4.115b, Code 
7527.  Diagnostic Code 7527 provides for the evaluation of 
prostate gland injuries, infections, hypertrophy and 
postoperative residuals.  These disabilities are to be rated 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 
(1999).

In this case, the Board finds that the veteran's complaints 
center around a voiding dysfunction. Voiding dysfunction is 
rated on the basis of urine leakage, frequency, or obstructed 
voiding.  A 20 percent disability rating is assigned for 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials that must changed less than 
two times a day.  A 40 percent evaluation is warranted when 
absorbent materials must be changed two to four times a day.  
A 60 percent disability rating requires either the use of an 
appliance or the changing of absorbent materials more than 
four times a day.  38 C.F.R. § 4.115a (1999).

For urinary frequency, a 10 percent disability rating is 
warranted for either a daytime voiding interval that is 
between two and three hours or an awakening to void two times 
per night.  A 20 percent evaluation requires either a daytime 
voiding interval that is between one and two hours or an 
awakening to void three to four times a night.  A 40 percent 
disability rating is warranted for either a daytime voiding 
interval that is less than one hour or an awakening to void 
five or more times per night.  Id.

For obstructed voiding, a noncompensable rating requires 
obstructive symptomatology, with or without stricture disease 
requiring dilation one or two times a year.  A 10 percent 
evaluation is warranted for marked symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) that is 
manifested by any one, or combination, of the following: (1) 
Post void residuals greater than 150 cubic centimeters (cc); 
(2) Uroflowmetry, markedly diminished peak flow rate (less 
than 10 cc per second); (3) Recurrent urinary tract 
infections secondary to obstruction; or (4) Stricture disease 
requiring periodic dilatation every 2 to 3 months.  Also, 
urinary retention that requires intermittent or continuous 
catheterization is rated as 30 percent disabling.  Id.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1999).

While the veteran reported "a little dribbling of urine" on 
VA examination in June 1998, there is no indication that he 
must wear absorbent materials.  Therefore, a compensable 
evaluation is not available on the basis of urine leakage.  
The record is similarly devoid of evidence establishing 
either a daytime voiding interval that is between two and 
three hours, or an awakening to void two times per night.  In 
fact, the veteran indicated in his July 1998 notice of 
disagreement (NOD) that he awakens one time each morning 
between 2 A.M. and 4 A.M. to urinate.  Consequently, a 10 
percent evaluation based on urinary frequency is not 
established.  Lastly, there is no evidence of post void 
residuals greater than 150 cubic centimeters (cc), markedly 
diminished peak flow rate (less than 10 cc per second), 
recurrent urinary tract infections secondary to obstruction, 
or stricture disease requiring periodic dilatation every 2 to 
3 months.  As a result, a compensable evaluation based on 
obstructed voiding is not indicated.  Since none of the 
criteria warranting a compensable rating for prostatitis have 
been met, an increased rating is not warranted.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation.



ORDER

New and material evidence having been presented in support of 
the claim of service connection for a postoperative hernia 
scar, the claim is reopened.

Service connection for a postoperative hernia scar is denied.

Service connection for right testicle pain as secondary to 
prior surgical repair of a hernia is denied.

Entitlement to a compensable evaluation for prostatitis is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

